
	

114 HR 4446 IH: Zika Response and Safety Act of 2016
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4446
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2016
			Mr. Stewart (for himself, Mr. Bishop of Utah, and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Foreign Affairs and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the use of Ebola funds for Zika response and preparedness.
	
	
 1.Short titleThis Act may be cited as the Zika Response and Safety Act of 2016. 2.Authorization to use Ebola funds to fight Zika (a)AuthorizationIn addition to the purposes otherwise provided for Ebola funds made available in prior appropriation Acts, such funds may also be used for Zika virus response and preparedness.
 (b)Ebola funds definedFor purposes of this section, the term Ebola funds means amounts made available to any Department or agency for Ebola response and preparedness.  